STATEMENT OF PURPOSE Transamerica Investment Management, LLC (“TIM”) is a registered investment adviser under the Investment Advisers Act of 1940 (the “Advisers Act”) and provides investment advisory services to various clients and accounts, including mutual funds. In recent years, the personal securities practices of investment advisers have come under increased regulatory scrutiny by the Securities and Exchange Commission (“SEC”). Investment advisers and their personnel owe clients the highest duty of trust and fair dealing and must place their clients’ interests ahead of their own.Investment adviser personnel, when making investment decisions for themselves, may not place their personal interests ahead of the client’s interests. Accordingly, conflicts of interest can arise when certain investment adviser personnel (e.g., those who may have knowledge of impending client transactions) buy and sell securities for their personal accounts (“personal investment activities”). TIM, as a registered investment adviser and an adviser to investment companies, is subject to the requirements relating to personal investment activities of both the Advisers Act and the Investment Company Act of 1940 (the “1940 Act”) and therefore adopted this code of ethics (the “Code”). Rule 204A-1 under the Advisers Act requires registered investment advisers to adopt codes of ethics that set forth standards of conduct and require compliance with federal securities laws. Section 17(j) of the 1940 Act and Rule 17j-1 thereunder are intended to address the potential conflicts arising from the personal investment activities of investment company personnel, including the company’s investment adviser. Rule 17j-1, in relevant part, (a) prohibits an investment adviser and its affiliated persons (e.g., officers, directors, employees) from engaging in fraudulent, deceptive or manipulative acts in connection with their personal transactions in securities held or to be acquired by the investment company, (b) requires the investment adviser to adopt a code of ethics reasonably designed to prevent their “access persons” (generally, personnel that are involved in the portfolio management process) from engaging in conduct prohibited by the rule, (c) requires the board of directors of investment companies to approve an adviser’s code of ethics before retaining the services of such adviser and to approve material changes to such code, (d) requires access persons to periodically report their securities holdings and personal securities transactions, (e) requires the investment adviser to use reasonable diligence and institute procedures reasonably necessary to prevent violations of the code, and (f) requires the investment adviser to report annually to each board of directors issues arising under the code, including material violations and sanctions and to certify that the adviser has adopted procedures reasonably necessary to prevent access persons from violating the code. In developing its Code under Rule 204A-1 and Rule 17j-1, TIM has given considerable thought to developing a code that would not unnecessarily inhibit responsible personal investment by professional investment personnel. TIM believes that personal investment experience over time can lead to better performance of the individual’s professional investment responsibility. Accordingly, the Code is intended to permit personal investment subject to reasonable restrictions designed to address the concerns of possible conflicts of interests and to preclude any overreaching or violations of the federal securities laws. You should note that this Code is applicable to all Supervised Persons of TIM, including employees, Directors and members of TIM’s Management Committee, unless otherwise indicated below. The Code addresses personal transactions in securities within the context of Rule 204A-1 under the Advisers Act and Section 17(j) and Rule 17j-1 of the 1940 Act. The Code does not encompass all possible areas of potential liability under the federal securities laws, including the 1940 Act and the Advisers Act. For instance, the federal securities laws preclude investors from trading on the basis of material, nonpublic information or communicating this information in breach of a fiduciary duty (“insider trading” or “tipping”). Other provisions of the 1940 Act also address transactions involving investment companies and their affiliated persons (such as, the investment adviser) which may involve fraud or raise other conflict issues. For example, Section 17(a) of the 1940 Act generally prohibits sales or purchases of securities or other property between a registered investment company and an affiliated person and Section 17(e) prohibits an affiliated person of a registered investment company, acting as agent, from receiving from any source any compensation (other than regular salary from the registered investment company) for the purchase or sale of any property to or for such company. Accordingly, persons covered by this Code are advised to seek advice before engaging in any transactions other than the regular performance of their normal business duties if the transaction directly or indirectly involves themselves and one or more of TIM’s clients. This Code is not intended to address other standards of ethical conduct which may be addressed by organizations comprised of professionals in a field. Nevertheless, Access Persons who are also Chartered Financial Analysts are reminded to review the Code of Ethics and Standards of Professional Conduct published by the CFA Institute as attached hereto as a reference document and consider requirements of such other guidelines in addition to the requirements of this Code. Adherence to this Code and to the AEGON Core Values, Business Principles and Rules of Conduct attached hereto, is a fundamental condition of service with TIM, and persons covered by the Code bear full responsibility for ensuring that they and members of their immediate families and personal households comply with the provisions and intent of this Code. Only by careful adherence to the requirements and principles outlined in the Code can we protect and uphold the reputation of TIM. Any questions regarding this Code should be addressed to TIM’s Compliance Department. I. INTRODUCTION A. Individuals and Entities Covered by the Code. All Supervised Persons1 are subject to the provisions of this Code. B. Fiduciary Duty. The Code is based on the principle that TIM and its Supervised Persons owe a fiduciary duty to clients and must avoid activities, interests and relationships that might interfere with making decisions in the best interests of any of our clients. In light of this fiduciary obligation, no Supervised Person shall: · Defraud any client in any manner; · Mislead any client, including by making a statement that omits material facts; · Engage in any act, practice or course of conduct which operates or would operate as a fraud or deceit upon any client; · Engage in any manipulative practice with respect to any client; or · Engage in any manipulative practice with respect to securities, including price manipulation. In addition to the above requirements, Access Persons must conduct their personal securities transactions in a manner which does not violate the Federal Securities Laws, interfere with client portfolio transactions or otherwise take unfair advantage of their relationship to the clients. The personal investment activities of Access Persons are subject to the following: · No Access Person shall enter into or engage in a securities transaction, business activity, or other relationship which may result in any financial or other conflict of interest between such person and any client; · No personal investment activities by an Access Person shall conflict with the duty to place the interests of clients before any personal interests; · Access Persons shall conduct all personal investment activities consistent with the requirements and standards set forth in this Code in such a manner as to avoid any actual or potential conflict of interest or any abuse of an individual’s position of trust; and 1Capitalized words are defined in Section V (Definitions). · No Access Person shall, directly or indirectly, take inappropriate advantage of his or her position with any client. This principle includes, but is not limited to, the following: · No Access Person in a fiduciary relationship with respect to a client shall profit, directly or indirectly, due to his or her position with respect to such client. A person who learns about any corporate opportunity due to his or her position may not take advantage of and profit from such corporate opportunity; C. Comply With Federal Securities Laws. All Supervised Persons are required to comply with Applicable Federal Securities Laws. D. Comply With the Code. It is important that all Supervised Persons comply with the letter and the spirit of the Code, so as to avoid any conflict, or appearance of conflict. Doubtful situations should be resolved in favor of our clients. Technical compliance with the Code’s procedures will not automatically insulate persons covered by the Code from scrutiny of any Securities Transactions that indicate an abuse of fiduciary duties. E. Comply With TIM’s Insider Trading Policy. It is required that all Supervised Persons comply with the Company’s Insider Trading Policy as set forth in this Code. II. PERSONAL SECURITIES TRANSACTIONS Certain personal trading activities may be risky not only because of the nature of the transactions, but also because action necessary to close out a position may, for some Access Persons, become prohibited while the position remains open (e.g.
